Citation Nr: 1213503	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1975 to March 1988, and had additional service in the reserves.  He also served in the Washington National Guard from July 1990 to September 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2008, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims files.

In a November 2008 decision, the Board denied the claims on appeal.  The Veteran appealed those determinations to the United States Court of Appeals for Veterans Claims (Court), resulting in a Joint Motion for Remand (Joint Motion) by the parties.  By an April 2009 Order, the Court remanded this matter for compliance with the instructions in the Joint Motion.  These matters were remanded by the Board in January 2010 and January 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges he developed diabetes mellitus while on duty with the Washington National Guard in February 1992.  He variously alleges that (1) on February 7, 1992, he was serving two weeks of active duty (November 22, 2011 and February 14, 2012 written statements) and that (2) on February 2, 1992, he was serving for one-month with the National Guard.  He reported that the one-month period began January 28, 1992 and was supposed to last until February 28, 1992, but he was released February 15, 1992 due to his illness (August 20, 2007 and August 23, 2007, written statements). 

Private medical evidence in the claims folders includes private hospital records which note "new onset diabetes mellitus" on February 7, 1992 (although service medical records indicate he was insulin-dependent due to diabetes in 1991).  His former supervisor in the National Guard provided a written statement for the file wherein he recalled that he put the Veteran on special orders to support another unit as a cook sometime in February 1992 when he had the onset of diabetes.

The Veteran's representative testified that the Veteran was "on a two-weekend drill duty" for another unit when he was hospitalized on February 7, 1992.  He asserts that this period of service should be reflected in his pay records.

A verification of the appellant's active duty dates from the National Personnel Records Center (NPRC) notes that he had additional service in the Reserves.  A Report of Separation and Record of Service from the Washington National Guard reflects that the Veteran served for over two years in the Reserves and that he served in the Washington National Guard from July 13, 1990, to September 12, 1995.

The RO requested verification of all periods of service in a December 2007 letter to the Washington National Guard; however, that information was not obtained.

In the Joint Motion the parties agreed that further efforts should be made to ensure that records be obtained that show periods of service as well as which periods of service were active duty service and which periods of service were active duty for training.  The parties further agreed that the issue of service connection for peripheral neuropathy of the upper and lower extremities should also be remanded as the issues in this case are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Following the January 2010 Board remand, the AMC requested verification of all periods of service from the National Personnel Records Center (NPRC).  However, complete information regarding the dates and types of service was not received.  The records from the NPRC only provided specific dates of inactive duty training (INACDUTRA) in February, March, and April 1991 and December 1992.  Thus, it remained unresolved whether the Veteran had any military service in February 1992 (and if so the nature of the service, i.e., whether it was federalized (qualifying for VA benefits) service, and whether it was active duty, ACDUTRA or INACDUTRA). 

Following the January 2012 Board remand, on February 7, 2012, the AMC requested verification from the NPRC of the type of service the Veteran had in February 1992.  The case was recertified to the Board in March 2012, apparently prior to any response being received from the NPRC.  The Joint Motion specifically noted that if the records showing period and type of service were not obtained "the appropriate notice should be provided pursuant to 38 C.F.R. § 3.159(e)." 

It appears that the claims folders were returned to the Board prematurely as the nature of the Veteran's service in February 1992 remains unverified, and the Veteran has not been notified that such records are unobtainable.  Such information is essential in order for the Board to satisfy the directives of the Court in this Court-remanded case.  Therefore, another remand to rectify the noncompliance is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Certify the nature of the Veteran's period of service in February 1992 (state definitively whether or not it was federalized service, and whether it was active duty, ACDUTRA, or INACDUTRA).  Efforts to obtain this information must be continued unless it is conclusively established that such information is unavailable, and that any further search would be pointless.  If that occurs, certify the unavailability of the records and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Ensure that the development mandated by the Court (outlined above) is completed.  Then readjudicate the claims (including whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus).  If either claim remains denied, issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

